People v Hyams (2015 NY Slip Op 08816)





People v Hyams


2015 NY Slip Op 08816


Decided on December 2, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2014-10944

[*1]People of State of New York, respondent, 
vJames Hyams, appellant.


Robert C. Mitchell, Riverhead, N.Y. (James H. Miller III of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated October 22, 2014, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant's sole contention on appeal, that the assessment of points under risk factors 5 and 6 constituted improper double counting, is unpreserved for appellate review (see People v Brown, 131 AD3d 520; People v Jones, 101 AD3d 836; People v Fredlund, 38 AD3d 636) and, in any event, without merit (see People v Brown, 131 AD3d at 521; People v Caban, 61 AD3d 834, 835).
Accordingly, the Supreme Court properly designated the defendant as a level two sex offender (see People v Tineo-Morales, 101 AD3d 839; People v Wyatt, 89 AD3d 112).
DILLON, J.P., CHAMBERS, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court